In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00217-CR



      CLIFFORD JAMES GAYTON, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 16F0596-102




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                      MEMORANDUM OPINION
           When police and emergency personnel responded to a 9-1-1 call seeking assistance at the

apartment of Frances Lucas, they found her two-year-old son, David,1 cold and not breathing.

While emergency personnel were unsuccessfully attempting to revive David, two of the police

officers learned from Lucas’ boyfriend, Clifford James Gayton, Jr., that Lucas’ one-year-old

daughter, Mary, was in a bedroom. When they checked on Mary, they found her awake, but not

responding normally. After removing a blanket, the officers saw that Mary had red bruises and

discoloration on her chest and entire abdomen, similar to the bruises found on David.

Consequently, Gayton, who was responsible for the children while Lucas was at work, was charged

with causing the death of David and with injuring Mary.

           In a consolidated trial, Gayton was convicted by a Bowie County jury of capital murder 2

and injury to a child3 and was assessed punishments of life imprisonment without parole and ten

years’ imprisonment, respectively. In this appeal,4 Gayton challenges the legal sufficiency of the

evidence supporting his conviction of injury to a child. Because we find legally sufficient evidence

supports the jury’s verdict, we will affirm the trial court’s judgment.




1
 We will refer to the minor victims and their immediate family members by pseudonyms pursuant to Rule 9.10(a)(3)
of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.10(a)(3).
2
    See TEX. PENAL CODE ANN. § 19.02(b)(1) (West 2011), § 19.03(a)(8) (West Supp. 2016).
3
    See TEX. PENAL CODE ANN. § 22.04(a)(3) (West Supp. 2016).
4
 In a separate appeal to this Court, Gayton challenges the sufficiency of the evidence supporting his capital murder
conviction. That appeal is addressed in an opinion released the same date as this opinion, under our cause number 06-
16-00218-CR. Gayton filed a consolidated brief addressing both appeals.

                                                         2
       We set forth the evidence introduced at trial in our opinion addressing the appeal of

Gayton’s capital murder conviction, our case number 06-16-00218-CR, released the same date as

this opinion. Therefore, we will not repeat them in this opinion.

I.     Legally Sufficient Evidence Supports the Jury’s Verdict

       In evaluating legal sufficiency, we review all the evidence in the light most favorable to

the trial court’s judgment to determine whether any rational jury could have found the essential

elements of the offense beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893, 912 (Tex.

Crim. App. 2010) (plurality op.) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield

v. State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d). Our rigorous review

focuses on the quality of the evidence presented. Brooks, 323 S.W.3d at 917–18 (Cochran, J.,

concurring). Legal sufficiency is reviewed under the direction of the Brooks opinion, while giving

deference to the responsibility of the jury “to fairly resolve conflicts in testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts.” Hooper v. State,

214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at 318–19); Clayton v. State,

235 S.W.3d 772, 778 (Tex. Crim. App. 2007).

       In drawing reasonable inferences, the jury “may use common sense and apply common

knowledge, observation, and experience gained in the ordinary affairs of life.” Duren v. State, 87
S.W.3d 719, 724 (Tex. App.—Texarkana 2002, pet. struck) (citing Manrique v. State, 994 S.W.2d
640, 649 (Tex. Crim. App. 1999) (Meyers, J., concurring)). Further, the jury is the sole judge of

the credibility of the witnesses and the weight to be given their testimony and may “believe all of

a witnesses’ testimony, portions of it, or none of it.” Thomas v. State, 444 S.W.3d 4, 10 (Tex.

                                                3
Crim. App. 2014). We give “almost complete deference to a jury’s decision when that decision is

based upon an evaluation of credibility.” Lancon v. State, 253 S.W.3d 699, 705 (Tex. Crim. App.

2008).

         In our review, we consider “events occurring before, during and after the commission of

the offense and may rely on actions of the defendant which show an understanding and common

design to do the prohibited act.” Hooper, 214 S.W.3d at 13 (quoting Cordova v. State, 698 S.W.2d
107, 111 (Tex. Crim. App. 1985)).         It is not required that each fact “point directly and

independently to the guilt of the appellant, as long as the cumulative force of all the incriminating

circumstances is sufficient to support the conviction.” Id. “Circumstantial evidence and direct

evidence are equally probative in establishing the guilt of a defendant, and guilt can be established

by circumstantial evidence alone.” Ross v. State; 507 S.W.3d 881, 904 (Tex. App.—Texarkana

2016, pet. granted) (Ramsey v. State, 473 S.W.3d 805, 809 (Tex. Crim. App. 2015)); Hooper, 214
S.W.3d at 13 (citing Guevara v. State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004)).

         Legal sufficiency of the evidence is measured by the elements of the offense as defined by

a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997).

The “hypothetically correct” jury charge is “one that accurately sets out the law, is authorized by

the indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict

the State’s theories of liability, and adequately describes the particular offense for which the

defendant was tried.” Id. Under the indictment and the statute, the State was required to show

beyond a reasonable doubt that on or about January 27, 2016, (1) Gayton (2) intentionally or

knowingly (3) caused bodily injury to Mary, (4) who was fourteen years of age or younger. See

                                                 4
TEX. PENAL CODE ANN. § 22.04(a)(3). Gayton only challenges the sufficiency of the evidence

showing he intentionally or knowingly caused bodily injury to Mary.

        Injury to a child is a result-of-conduct offense that requires a mental state relating to the

result of the conduct, as opposed to the conduct itself. Williams v. State, 235 S.W.3d 742, 750

(Tex. Crim. App. 2007). “A person acts intentionally . . . with respect to . . . a result of his conduct

when it is his conscious objective or desire to . . . cause the result.” TEX. PENAL CODE ANN.

§ 6.03(a) (West 2011). “A person acts knowingly . . . with respect to a result of his conduct when

he is aware that his conduct is reasonably certain to cause the result.” TEX. PENAL CODE ANN.

§ 6.03(b) (West 2011).

        In determining a defendant’s state of mind, the jury may consider all of the circumstances.

Smith v. State, 965 S.W.3d 509, 518 (Tex. Crim. App. 1998). The jury may infer the requisite

mental state from the acts, words, and conduct of the defendant, from the extent of the injuries to

the victim, from the method used to produce the injuries, and/or from the relative size and strength

of the parties. Patrick v. State, 906 S.W.2d 481, 487 (Tex. Crim. App. 1995); Duren, 87 S.W.3d

at 724. Other facts in evidence may also support the jury’s inference of knowing conduct or an

intent to cause injury on the part of the defendant. See Brown v. State, 122 S.W.3d 794, 800 (Tex.

Crim. App. 2003); Duren, 87 S.W.3d at 724.

        In this case, the jury heard testimony from the nurse performing the SANE examination

that Mary suffered extensive bruising and abrasions to her face, trunk, abdomen, genital area, and

inner thighs. The nurse expressed her opinion that Mary’s injuries were caused by blunt force

trauma and that they were consistent with the child being struck. In addition, the officers who first

                                                   5
saw Mary noted that her injuries were similar to the bruises and abrasions they observed on David.

       As we observed in our opinion in cause number 06-16-00218-CR, Gayton’s companion

appeal, the jury also heard testimony of the extensive injuries suffered by David, including that

they were incurred near his time of death when the children were in the care of Gayton. The jury

members, who viewed photographs of the injuries to both David and Mary, could reasonably have

inferred that the injuries to both children were contemporaneous and inflicted by the same person.

       Moreover, the jury viewed Gayton’s recorded statement in which he gave varying and

contradictory explanations of how Mary incurred her injuries, as well as his changing explanation

of David’s injuries. Considering the extent and nature of the injuries to the children, the jury

reasonably could have found that his explanations were implausible. Testimony also showed that

Gayton smoked synthetic marihuana three times that day while the children were in his care and

that during the timeframe when the injuries were inflicted and thereafter, Gayton was not acting

in his normal manner: he would not answer Lucas’ telephone calls, and immediately prior to

Lucas’ return home from work, he was nervously pacing and smoking synthetic marihuana.

       The jury also heard testimony from Lucas, the responding officers, and a paramedic that

Gayton showed no emotion while they sought to revive David and that he made unsolicited

comments about his aversion to child abuse. The jury could also compare the photographs of Mary

and note the disparity between her size and Gayton’s, who was at trial. Finally, in his statement,

Gayton admitted that whatever happened to the children occurred while they were in his care.

       When considering Gayton’s words and actions, his admission that the children’s injuries

occurred while they were in his care, his implausible explanation of their injuries, the disparity in

                                                 6
the size and strength of Gayton and Mary, and the extent and nature of both David’s and Mary’s

injuries, the jury reasonably could have inferred either that Gayton intended to cause bodily injury

to Mary or that he was aware his conduct was reasonably certain to cause her injury. See Duren,
87 S.W.3d at 726. Therefore, we find that legally sufficient evidence supports the jury’s verdict.

       We affirm the judgment of the trial court.



                                                     Ralph K. Burgess
                                                     Justice

Date Submitted:        July 18, 2017
Date Decided:          August 4, 2017

Do Not Publish




                                                 7